Motion for appointment of a receiver upon a creditor’s bill. The chancellor decided in this case that two persons having seperate judgments exceeding $100, a.nd whose remedies at law have been exhausted, so as to entitle each to come into this court for relief against the property of the defendant, which could not be reached by their executions, may join in a creditor’s suit ; instead of filing separate bills.
That a similar joinder of complainants may take place where the amount due upon each judgment is less than $100; provided the whole amount in controversy in the creditor’s suit in this court exceeds that sum.
But that a creditor’s bill cannot be filed upon the return of an execution unsatisfied, which was issued against the personal property only of the defendant.
Motion denied, with costs.